United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2295
                       ___________________________

   Thurman Fuller; Grace Fuller; Patricia Dockery; Elizabeth Donnell; Louise
                   Sawyer; George L. Fuller; Clara R. Fuller

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.

                   Lion Oil Trading & Transportation, LLC

                      lllllllllllllllllllllDefendant - Appellee
                                     ____________

                   Appeal from United States District Court
               for the Western District of Arkansas - El Dorado
                                ____________

                           Submitted: April 13, 2021
                             Filed: May 18, 2021
                                [Unpublished]
                                ____________

Before GRUENDER, MELLOY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Plaintiffs appeal the district court’s1 adverse grant of summary judgment in
their diversity fraud action. Upon de novo review, see Smith v. Toyota Motor Corp.,
964 F.3d 725, 728 (8th Cir. 2020) (standard of review), we affirm. We agree with the
district court that plaintiffs’ claims are time-barred, as the claims accrued when the
allegedly fraudulent transactions occurred in 1993 and 1994, even if plaintiffs did not
know about them, see Ark. Code Ann. § 16-56-105 (3-year statute of limitations);
Hampton v. Taylor, 887 S.W.2d 535, 539 (Ark. 1994) (statute of limitations begins
to run when wrong occurs, not when it is discovered); and plaintiffs failed to show
that defendant engaged in fraudulent concealment warranting tolling of the statute of
limitations, as the allegedly forged documents were publicly recorded, see Paine v.
Jefferson Nat’l Life Ins. Co., 594 F.3d 989, 992 (8th Cir. 2010) (tolling for fraudulent
concealment requires positive act of fraud that is actively concealed and is not
discoverable by reasonable diligence); Hughes v. McCann, 678 S.W.2d 784, 786
(Ark. Ct. App. 1984) (filing for public record and concealment are mutually
exclusive). We find no abuse of discretion in the district court’s denial of plaintiffs’
motion for class certification, its determination that the case was ripe for summary
judgment, or its denial of plaintiffs’ motions for extensions. See Luiken v. Domino’s
Pizza, LLC, 705 F.3d 370, 372 (8th Cir. 2013); Greater St. Louis Constr. Laborers
Welfare Fund v. Park-Mark, Inc., 700 F.3d 1130, 1134 (8th Cir. 2012); Huggins v.
FedEx Ground Package Sys., Inc., 592 F.3d 853, 856-57 (8th Cir. 2010).

     The judgment is affirmed. See 8th Cir. R. 47B. We deny George Fuller’s
motion to amend his appendix, and grant appellee’s motions to strike.
                     ______________________________




      1
       The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                          -2-